t c summary opinion united_states tax_court harrison dwight foos petitioner v commissioner of internal revenue respondent docket no 845-00s filed date harrison dwight foos pro_se charles j graves for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is should not subsequent effect for not reviewable by any other court and this opinion be cited as authority unless otherwise indicated section references are to the internal_revenue_code in the years in issue - for the taxable years and respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure and dollar_figure additions to tax under sec_665l a of dollar_figure and dollar_figure and additions to tax under sec_6654 of dollar_figure and dollar_figure the issues for decision are with respect to taxable years and whether petitioner received unreported income in the amounts determined by respondent whether petitioner is liable for sec_6651 additions to tax for failure_to_file a return and whether petitioner is liable for sec_6654 additions to tax for failure to pay estimated federal_income_tax some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in inman kansas on the date the petition was filed in this case during the years in issue petitioner was doing business as foos boiler repair petitioner did not file a federal_income_tax return for either of the years or respondent issued petitioner a statutory_notice_of_deficiency for these years calculating petitioner’s tax_liability using the status of married filing separate returns as follows self-employment_income dollar_figure dollar_figure interest_income -o- doi income big_number --q- personal_exemption big_number big_number itemized_deductions big_number -o- standard_deduction --q- big_number self-employment_tax deduction big_number big_number taxable_income big_number big_number income_tax big_number big_number self-employment_tax big_number big_number total_tax big_number big_number in his petition the sole disagreement with the notice_of_deficiency which petitioner set forth was in the form of the following statements for the year i have no proof that i owe dollar_figure dollar_figure dollar_figure interest plus additions to tax and for the year i have no proof that i owe dollar_figure dollar_figure dollar_figure at trial petitioner filed several motions to dismiss all of which were denied in addition prior to trial petitioner forwarded a letter dated date to the internal_revenue_service which was titled notice of arbitrary and capricious acts abuse_of_discretion criminal trespass on private rights and acts in excess of statutory jurisdiction and authority limitations these motions and the above-mentioned letter contain a hodgepodge of unsupported assertions irrelevant platitudes and legalistic gibberish of a type often presented to this court and which we need not address in detail again here q4e- rogers v commissioner tcmemo_2001_20 quoting 737_f2d_1417 5th cir the first issue for decision is whether petitioner received unreported income in the amounts determined by respondent gross_income generally includes income from whatever source derived including interest gross_income derived from business and income_from_discharge_of_indebtedness doi see sec_61 in addition to the tax imposed on income under sec_1 self-employment_income is subject_to a self-employment_income tax under sec_1401 self-employment_income is defined generally as the gross_income less certain allowable deductions derived by an individual from any trade_or_business carried on by such individual see sec_1402 and b as noted above petitioner made no specific assertions of error in the petition in this case furthermore petitioner did not refute respondent’s calculation of his tax_liability for and 1997--specifically respondent’s determination that petitioner had unreported income in the stated amounts on the contrary petitioner stipulated and the evidence reflects the fact that he received from various sources payments of approximately dollar_figure in and dollar_figure in petitioner refused to stipulate that he additionally received approximately dollar_figure in and dollar_figure in not because he denied - - receiving income but because he could not recall the exact amounts he received from the additional sources because petitioner did not raise any of the items of unreported income as an issue in this case and because he offered no evidence or arguments refuting respondent’s determinations we uphold respondent in this regard the second issue for decision is whether petitioner is liable for the sec_6651 additions to tax for failure_to_file a return for and paragraph of sec_6651 imposes an addition_to_tax for failure to timely file a return a taxpayer may avoid the addition_to_tax if he establishes that the failure to timely file is due to reasonable_cause and not due to willful neglect reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence and was nonetheless unable to file a return within the prescribed time see 469_us_241 willful neglect means a conscious intentional failure or reckless indifference see id pincite ‘although petitioner has not presented evidence of any expenses_incurred in his business he received a favorable allowance for expenses from respondent despite receipts of over dollar_figure in each of the years in issue respondent determined that petitioner had only dollar_figure of self-employment_income in each year respondent states in his trial memorandum that due to an inability to establish amounts of expenses respondent used the average of petitioner’s self-employment_income for taxable years through as the amount of petitioner’s self- employment income in each of and - - petitioner admits that he did not file a federal_income_tax return for taxable years and and he does not argue and the record does not establish that he acted with reasonable_cause and not with willful neglect we hold that petitioner is liable for the additions to tax under sec_6651 the final issue for decision is whether petitioner is liable for the sec_6654 additions to tax for failure to make estimated federal_income_tax payments for and unless the taxpayer demonstrates that one of the statutory exceptions applies imposition of the sec_6654 addition_to_tax is mandatory where prepayments of tax either through withholding or by making estimated guarterly tax_payments during the course of the taxable_year do not equal the percentage of total liability required under the statute see sec_6654 99_tc_202 no evidence in the record indicates petitioner made the required amount of estimated_tax payments for taxable years and and petitioner does not argue and the record does not indicate that any of the statutory exceptions apply we hold that petitioner is liable for the additions to tax under sec_6654 a reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
